UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of Earliest Event Reported): October 25, 2013 SLM Student Loan Trust 2007-6 (Exact name of registrant as specified in its charter) Delaware 333-141930-02 04-3480392 (State or other jurisdiction (Commission (I.R.S. Employer of incorporation) File Number) Identification No.) c/o Deutsche Bank Trust Company Americas 60 Wall Street, 27th Floor Mailstop NYC60-2720 New York, New York (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: 703 984-5858 c/o The Bank of New York Mellon Trust Company, National Association 10161 Centurion Parkway Jacksonville, Florida 32256 Former name or former address, if changed since last report Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: []Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 1.01Entry into a Material Definitive Agreement. Closing of the sale of certain of SLM Student Loan Trust 2007-6 Student Loan-Backed Floating Rate Class BNotes (the “Notes”). SLM Student Loan Trust 2007-6 (the “Trust”) was formed on March 8, 2007 pursuant to the Trust Agreement (the “Trust Agreement”), dated as of March 7, 2007, among SLM Funding LLC (“SLM Funding”), Deutsche Bank Trust Company Americas as successor trustee to The Bank of New York Mellon Trust Company, National Association, not in its individual capacity but solely as the eligible lender trustee (the “Eligible Lender Trustee”) and BNY Mellon Trust of Delaware, not in its individual capacity but solely as the Delaware trustee (the “Delaware Trustee”).A portion of the Notes were retained by SLM Funding at the closing and are being reoffered through the Underwriter (as defined below). On October 23, 2013, SLM Funding, SLM Education Credit Finance Corporation (“ECFC”) and SLM Corporation on the one hand, and Deutsche Bank Securities Inc. (the “Underwriter”), on the other, executed and delivered the Underwriting Agreement relating to the Student Loan-Backed Class B Notes issued by the Trust. On October 25, 2013, the Trust’s Student Loan-Backed Class B Notes were sold. Item 9.01Financial Statements and Exhibits In connection with the closing of SLM Student Loan Trust 2007-6 Floating Rate Class B Notes, certain opinions of Bingham McCutchen LLP, Richards, Layton & Finger, P.A. and Shearman & Sterling LLP relating to due authorization, enforceability and the legality of the Notes and to various tax matters are attached.Additionally, the Underwriting Agreement relating to the Notes issued by the Trust is hereby attached. (a) Not applicable. (b) Not applicable. (c) Not applicable. (d) Exhibits. 1.1Underwriting Agreement relating to the Notes, dated October 23, 2013, by and among SLM Funding, ECFC, SLM Corporation and the Underwriter. 5.1Opinion of Bingham McCutchen LLP, as to the legality of the Notes. 5.2Opinion of Richards, Layton & Finger, P.A., as to the due authorization and enforceability of the Notes. 8.1Opinion of Shearman & Sterling LLP, as to various tax matters. 23.1 Consent of Bingham McCutchen LLP (included in Exhibit 5.1). 23.2Consent of Richards, Layton & Finger, P.A. (included in Exhibit 5.2). 23.3Consent of Shearman & Sterling LLP (included in Exhibit 8.1). SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the issuing entity has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. SLM STUDENT LOAN TRUST 2007-6 By:SLM Funding LLC Dated:October 25, 2013 By:/s/MARK D. REIN Name:Mark D. Rein Title:Vice President EXHIBIT INDEX Exhibit Number Description Underwriting Agreement relating to the Notes, dated October 23, 2013, by and among SLM Funding, ECFC, SLM Corporation and the Underwriter. Opinion of Bingham McCutchen LLP, as to the legality of the Notes. Opinion of Richards, Layton & Finger, P.A., as to the due authorization and enforceability of the Notes. Opinion of Shearman & Sterling LLP, as to various tax matters. Consent of Bingham McCutchen LLP (included in Exhibit 5.1). Consent of Richards, Layton & Finger, P.A. (included in Exhibit 5.2). Consent of Shearman & Sterling LLP (included in Exhibit 8.1).
